       Case 4:19-cv-02945 Document 74 Filed on 07/01/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CANAL INDEMNITY COMPANY,
A SOUTH CAROLINA CORPORATION,

        Plaintiff

V.                                                                        Case No. 4:19-cv-2945

COASTAL TRANSPORT CO., INC., A
TEXAS CORPORATION; CALJET II, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CALJET OF AMERICA, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CHEVRON U.S.A., INC., AN
PENNSYLVANIA CORPORATION;
VALERO MARKETING AND SUPPLY
COMPANY, A DELAWARE
CORPORATION; CIRCLE K TERMINAL,
LLC, A DELAWARE LIMITED LIABILITY
COMPANY; NATIONAL INTERSTATE
INSURANCE COMPANY, AN OHIO
CORPORATION; PHILLIPS66, A
DELAWARE CORPORATION; AND PRO-
PETROLEUM, INC., A TEXAS
CORPORATION,

        Defendants.

     STIPULATION OF DISMISSAL WITH PREJUDICE AS TO CANAL INDEMNITY
     COMPANY’S CLAIMS AGAINST CHEVRON U.S.A. INC. AND CHEVRON U.S.A.
      INC.’S COUNTER-CLAIMS AGAINST CANAL INDEMNITY COMPANY AND
             CROSS-CLAIMS AGAINST COASTAL TRANSPORT CO., INC.

        In accordance with Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Canal

Indemnity Company (“Canal”) and Chevron U.S.A. Inc. (“Chevron”) hereby jointly stipulate that

Canal’s claims against Chevron and Chevron’s counter-claims against Canal in the above-

captioned matter be dismissed in full with prejudice. Chevron further stipulates that its cross-

claims against Coastal Transport Co., Inc. be dismissed in full with prejudice.



                                                1
     Case 4:19-cv-02945 Document 74 Filed on 07/01/20 in TXSD Page 2 of 4



       Each Party shall bear its own costs in this matter.

       Submitted this the 1st day of July, 2020.



CHEVRON U.S.A. INC.

/s/ Spencer M. Ritchie___________________
Spencer M. Ritchie (Admitted Pro Hac Vice)
Edwin S. Gault, Jr. (Texas Bar No. 24049863)
FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200
Jackson, Mississippi 39201-2375
Phone: (601) 969-7834
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
Counsel for Defendant/Cross-Claimant
Chevron U.S.A., Inc.


CANAL INDEMNITY COMPANY

 /s/ Cyrus W. Haralson
Brian S. Martin, Attorney-In-Charge
Bar No. 13055350
bmartin@thompsoncoe.com
Rodrigo Garcia, Jr.
Bar No. 00793778
dgarcia@thompsoncoe.com
Cyrus W. Haralson
Texas State Bar No. 24065371
Federal Bar No. 1542111
charalson@thompsoncoe.com
THOMPSON, COE, COUSINS & IRONS, LLP
One Riverway, Suite 1400
Houston, Texas 77056
Telephone: (713) 403-8210
Telecopy: (713) 403-8299
Counsel for Plaintiff/Counter-Defendant
Canal Indemnity Company




                                                   2
     Case 4:19-cv-02945 Document 74 Filed on 07/01/20 in TXSD Page 3 of 4



PHILLIPS 66

 /s/ Shruti D. Engstrom w/permission
Michael Halley Bernick, Attorney-In-Charge
State Bar No. 24078227
Federal Bar No. 1439063
Shruti D. Engstrom, pro hac vice
REED SMITH LLP
811 Main Street, Suite 1700
Houston, Texas 77002-6110
Telephone: 713.469.3834
Telecopier: 713.469.3899
mbernick@reedsmith.com
Counsel for Defendant/Counter-Plaintiff
Phillips 66 Company


NATIONAL INTERSTATE INSURANCE COMPANY

 /s/ Mark E. Lewis w/permission
Christopher W. Martin
State Bar No. 13057620
Federal ID No. 13515
Email: martin@mdjwlaw.com
Mark E. Lewis
State Bar No. 12299100
Federal ID No. 12799
Email: lewis@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
808 Travis, Suite 1100
Houston, Texas 77002
Telephone: 713-632-1700
Facsimile: 713-222-0101
Counsel for Defendant National Interstate
Insurance Company


COASTAL TRANSPORT CO., INC.

 /s/ James Hatchitt w/permission
James Hatchitt
State Bar No. 24072478
jhatchitt@howrybreen.com
HOWRY BREEN & HERMAN, L.L.P.
1900 Pearl Street
Austin, Texas 78705-5408

                                             3
     Case 4:19-cv-02945 Document 74 Filed on 07/01/20 in TXSD Page 4 of 4



Tel. (512) 474-7300
Fax (512) 474-8557
Counsel for Defendant/Counter-Plaintiff/Cross-
Defendant Coastal Transport Co., Inc.


VALERO MARKETING AND SUPPLY COMPANY

 /s/ C. Robert Mace w/permission
C. Robert Mace, Attorney-In-Charge
State Bar No. 12771300
Southern District No. 1415
bmace@trialattorneytx.com
C. Brannon Robertson
State Bar No. 24002852
Southern District No. 22131
brannon.robertson@trialattorneytx.com
Fernelius Simon Mace Robertson Perdue PLLC
4119 Montrose Blvd.
Suite 500
Houston, Texas 77006
Telephone: 713-654-1200
Fax: 713-654-4039
Counsel for Defendant/Cross-Plaintiff/Counter-
Plaintiff Valero Marketing and Supply Company




                                                 4
